USDC IN/ND case 1:19-cv-00290-HAB-SLC document 5 filed 06/03/19 page 1 of 4




                                                                   EXHIBIT A
USDC IN/ND case 1:19-cv-00290-HAB-SLC document 5 filed 06/03/19 page 2 of 4




                                                                   EXHIBIT A
USDC IN/ND case 1:19-cv-00290-HAB-SLC document 5 filed 06/03/19 page 3 of 4




                                                                   EXHIBIT A
USDC IN/ND case 1:19-cv-00290-HAB-SLC document 5 filed 06/03/19 page 4 of 4




                                                                   EXHIBIT A
